 

Exhibit 10.1

 

Lugard Road Capital Master Fund, LP

1114 Avenue of the Americas, 28th Floor, New York, NY 10036

 

October 2, 2018

 

PRIVATE AND CONFIDENTIAL

 

Landcadia Holdings, Inc.

Landcadia Merger Sub, Inc.

1510 West Loop South

Houston, Texas 77027

Attention: Steven L. Scheinthal

 

Re. Commitment to Provide Debt Financing to Landcadia Holdings, Inc. and
Landcadia Merger Sub, Inc.

 

Ladies and Gentlemen:

 

You have advised Luxor Capital Group, LP, on behalf of Lugard Road Capital
Master Fund, LP, and of one or more of its funds and/or affiliates
(collectively, “Lugard”, “we” or “us”), that Landcadia Holdings, Inc., a
Delaware corporation (“Landcadia”) intends to acquire (the “Acquisition”) Waitr
Incorporated, a Louisiana corporation (the “Company”), pursuant to the Agreement
and Plan of Merger, dated as of May 16, 2018 (the “Merger Agreement”), by and
among the Company, Landcadia, and Landcadia Merger Sub, Inc., a Delaware
corporation and a wholly-owned subsidiary of Landcadia (“MergerSub” and,
together with Landcadia, “you”). On the terms and subject to the conditions of
the Merger Agreement, upon the closing of the transactions contemplated thereby,
the Company will be merged with and into MergerSub (the “Merger”), with
MergerSub surviving the merger in accordance with the Delaware General
Corporation Law as a wholly-owned direct or indirect subsidiary of Landcadia.

 

1.Commitments.

 

In connection with the foregoing, Lugard is pleased to advise you of its
commitment to (a) provide to MergerSub a senior secured first priority term loan
facility, in the aggregate principal amount of $25,000,000, with warrants to be
issued by Landcadia (the “Landcadia Debt Facility”) and (b) purchase from
Landcadia convertible-to-common equity promissory notes of Landcadia in an
aggregate principal amount of $60,000,000 (the “Landcadia Notes”), in each case
the closing of which shall be subject to, and occur concurrently with, the
closing of the Merger, upon the terms set forth in Exhibit A hereto (the “Term
Sheet”). The transactions described in the preceding clauses (a) and (b) are
referred to herein collectively as the “Transactions”. The Term Sheet, together
with this letter agreement, are referred to herein collectively as the
“Commitment Letter”.

 

2.Conditions Precedent to Commitment.

 

Lugard’s commitment to consummate the Transactions is subject only to the
conditions set forth in the Term Sheet under the heading “Closing Conditions”.
Between the date hereof and the Closing Date (as defined in the Merger
Agreement) we each agree to negotiate in good faith (a) a credit and guaranty
agreement to document the Landcadia Debt Facility and any ancillary documents in
connection therewith and (b) convertible promissory note purchase agreement and
convertible promissory notes to document the Landcadia Notes, each on the terms
and subject to the conditions set forth in the Term Sheet. The agreements
described in the preceding clauses (a) and (b) are referred to herein
collectively as the “Transaction Agreements”.

 



 

 

 

3.Information.

 

You hereby represent (but only to your knowledge with respect to any of the
information referred to below that is provided by another person that is not
your affiliate) and covenant that (a) all written information other than
projections (“Projections”) and general economic or industry information (the
“Information”) that has been and will be made available to us by Landcadia, the
Company or any of your or its respective affiliates or representatives, when
taken as a whole, is and will be when furnished complete and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made, when taken as a whole,
(after giving effect to all supplements and updates thereto through the date
furnished) and (b) the Projections that have been or will be made available to
us by Landcadia, the Company or any of your or its respective affiliates or
representatives have been or will be prepared in good faith based upon
reasonable assumptions (it being understood and agreed that financial
projections are not a guarantee of financial performance and actual results may
differ from financial projections and such differences may be material). You
agree that if at any time prior to the closing of the Landcadia Debt Facility,
any of the representations in the preceding sentence would be incorrect if the
Information or Projections were being furnished, and such representations were
being made, at such time, then you will promptly supplement the Information or
the Projections, as the case may be, so that such representations will be
correct under those circumstances. You understand that in arranging the
Landcadia Debt Facility we may use and rely on the Information and Projections
without independent verification thereof.

 

4.Expenses.

 

You agree, whether or not the Closing Date (as defined in the Merger Agreement)
occurs, to reimburse Lugard, within thirty (30) days of presentation of a
summary statement, for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the preparation and negotiation of this
Commitment Letter and the definitive documentation for the Transactions and any
ancillary documents in connection therewith, including, but not limited to,
reasonable out-of-pocket costs and expenses of Lugard’s due diligence
investigation and fees and disbursements of one outside counsel and, to the
extent necessary, one local counsel in each relevant jurisdiction and one
regulatory counsel if reasonably required, in an aggregate amount not to exceed
$850,000 (collectively, “Expenses”).

 

5.Exclusivity.

 

Each of you agree not to (nor will you permit any of your respective directors,
managers, officers, employees, financial advisors, accountants, representatives,
agents or counsel to), either directly or indirectly, solicit, encourage,
respond to, or discuss any proposal for a transaction that would conflict with
or impede the Transactions in any material respect, or provide any non-public
information to any third party in connection with such a proposal, and each of
you will immediately inform Lugard of any such proposal that you may receive as
well as the terms of any such proposal; provided that all obligations under this
Section 5 shall terminate upon the earlier of (i) the Merger Agreement being
terminated pursuant to the terms and conditions thereof and (ii) this Commitment
Letter being terminated pursuant to Section 13 hereof.

 



 

 

 

6.Assignments; Amendments; Governing Law, Etc.

 

This Commitment Letter sets forth the entire agreement among the parties with
respect to the matters addressed herein and supersedes all prior communications,
discussions, agreements, commitments, arrangements, negotiations or
understandings, whether oral or written, of the parties with respect hereto.
This Commitment Letter shall not be assignable by you without the prior written
consent of Lugard (and any attempted assignment without such consent shall be
null and void), is intended to be solely for the benefit of the parties hereto,
and is not intended to confer any benefits upon, or create any rights in favor
of, any person other than the parties hereto and this Commitment Letter may not
be relied upon or enforced by any other person or entity. Lugard shall not
assign, syndicate, participate or otherwise directly or indirectly transfer its
obligations under this Commitment Letter, and shall not be relieved or novated
from such obligations under this Commitment Letter in connection with any
purported syndication, assignment, participation or other direct or indirect
transfer of its obligations under this Commitment Letter until after the closing
of the Merger on the Closing Date (and the funding of the Transactions);
provided that Lugard may assign its obligations under this Commitment Letter to
one or more of its affiliates or managed accounts (it being understood and
agreed that Lugard shall not be relieved or novated from its obligations under
this Commitment Letter in connection with any such assignment until after the
closing of the Merger on the Closing Date (and the funding of the
Transactions)). This Commitment Letter may not be amended or any provision
hereof waived or modified except by an instrument in writing signed by each
party hereto. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this Commitment Letter by facsimile or other electronic
transmission (including email or “pdf”) shall be effective as delivery of a
manually executed counterpart hereof. Section headings used herein are for
convenience of reference only, are not part of this Commitment Letter and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter. Each of the parties hereto agrees that
this Commitment Letter is a binding and enforceable agreement with respect to
the subject matter contained herein, including the good faith negotiation of the
Transaction Agreements by the parties hereto in a manner consistent with this
Commitment Letter. THIS COMMITMENT LETTER AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS COMMITMENT LETTER (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

7.Jurisdiction.

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Commitment Letter
or the transactions contemplated hereby, and agrees that all claims in respect
of any such suit, action or proceeding may be heard and determined only in such
New York State court or, to the extent permitted by law, in such Federal court;
provided that suit for the recognition or enforcement of any judgment obtained
in any such New York State or Federal court may be brought in any other court of
competent jurisdiction (b) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Commitment Letter or the transactions contemplated hereby or thereby in any
New York State court or in any such Federal court, (c) waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such suit, action or proceeding in any such court and (d) agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Service of any process, summons, notice or document by
registered mail addressed to you at the address above shall be effective service
of process against you for any suit, action or proceeding brought in any such
court.

 



 

 

 

8.Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER.

 

9.Confidentiality.

 

This Commitment Letter is delivered to you on the understanding that it will be
disclosed in one or more filings by Landcadia with the Securities and Exchange
Commission (“SEC”) in connection with the Merger, and Lugard hereby consents to
such inclusion; provided that (a) the descriptions of this Commitment Letter in
any such filing will be subject to Lugard’s prior approval (subject to
applicable law, rule or regulation that requires such disclosure, as determined
by Landcadia in good faith), and (b) any public statements concerning the
existence of this Commitment Letter or the terms hereof, in whatever form, will
be subject to Lugard’s prior approval, which consent shall not be unreasonably
withheld, conditioned or delayed so long as such public statements are
consistent with any descriptions set forth in Landcadia’s SEC filings.

 

The agreements set forth in this Section 9 shall terminate on the earlier of (i)
one year from the date hereof and (ii) the consummation of the Transactions.

 

10.Indemnification.

 

You shall jointly and severally indemnify and hold harmless Lugard, each of its
affiliates, managed funds or accounts, and each of their respective advisors,
agents, directors, employees, officers or representatives (each an "Indemnified
Person") from and against any and all claims, damages, losses, liabilities and
reasonable out-of-pocket expenses including legal expenses (but limited, with
respect to legal expenses, to fees and disbursements of one outside counsel for
the Indemnified Persons (as a group), one local counsel in each relevant
jurisdiction and one regulatory counsel to all the Indemnified Persons (as a
group), and, solely, in the event of a conflict of interest, one additional
counsel (and, if necessary, one regulatory counsel and one local counsel in each
relevant jurisdiction) to each group of similarly situated affected Indemnified
Persons), that may be incurred by or asserted or awarded against any Indemnified
Person (including, without limitation, in connection with any investigation,
litigation or proceeding or the preparation of a defense in connection
therewith), in each case arising out of or in connection with or by reason of
this Commitment Letter or the Transactions or any actual or proposed use of the
proceeds of the Transactions, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from (i) the bad faith, gross negligence
or willful misconduct of, or material breach of this Commitment Letter by, such
Indemnified Person or any of such Indemnified Person’s controlled affiliates or
any of its or their respective officers, directors, employees or agents, or to
the extent acting at such Indemnified Person’s direction, advisors or other
representatives, (ii) claims between or among Indemnified Persons, but only to
the extent of such claims and (iii) any unsuccessful claim brought by an
Indemnified Person against you, your affiliates or your respective advisors,
agents, directors, employees, officers or representatives. For sake of clarity,
an “unsuccessful claim” is a claim with respect to which a court of competent
jurisdiction finds in a final, non-appealable judgment in favor of the
defendant. If you have admitted in writing your obligation to indemnify one or
more Indemnified Parties with respect to a claim, then no such Indemnified
Person shall admit any liability with respect to, or settle, compromise or
discharge, any such claim without your prior written consent.

 

Notwithstanding any other provision of this Commitment Letter, none of us, you
(or any of your affiliates), the Company (or any of its affiliates) or any
Indemnified Person shall be liable for any indirect, special or punitive damages
in connection with this Commitment Letter or the Transactions; provided that
nothing in this paragraph shall limit your indemnity and reimbursement
obligations to the extent that such damages are included in any claim by a third
party with respect to which the applicable Indemnified Person is entitled to
indemnification as set forth in the immediately preceding paragraph.

 


 

 

 

You shall not be liable for any settlement of any proceeding effected without
your written consent (which consent shall not be unreasonably withheld or
delayed), but if settled with your written consent or if there is a final and
non-appealable judgment by a court of competent jurisdiction in any such
proceeding, you agree to indemnify and hold harmless each Indemnified Person
from and against any and all Losses and related expenses by reason of such
settlement or judgment in accordance with and to the extent provided in the
other provisions hereof.  

 

Notwithstanding the foregoing, each Indemnified Person shall be obligated to
refund or return any and all amounts paid by you hereunder to such Indemnified
Person for any losses to the extent such Indemnified Person is determined in a
final and non-appealable judgment by a court of competent jurisdiction not to be
entitled to payment of such amounts in accordance with the terms hereof.

 

11.Absence of Fiduciary Relationship.

 

You acknowledge that Lugard and/or our affiliates may be investing in, or
providing debt financing, equity capital or other services to, other companies
with which you may have conflicting interests. You further acknowledge and agree
that (a) no fiduciary, advisory or agency relationship between you and Lugard
and/or our affiliates has been or will be created in respect of any of the
transactions contemplated by this Commitment Letter, irrespective of whether
Lugard or our affiliates have advised or are advising you on other matters and
(b) you will not assert any claim against Lugard or our affiliates for breach or
alleged breach of fiduciary duty and agree that neither Lugard nor our
affiliates shall have any direct or indirect liability to you in respect of such
a fiduciary duty claim or to any person asserting a fiduciary duty claim on
behalf of or in right of you, including your stockholders, employees or
creditors.

 

12.Patriot Act.

 

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT
Act”), we may be required to obtain, verify and record information that
identifies the Borrower (as set forth in the Term Sheet) and each Guarantor,
which information includes the name, address, tax identification number and
other information regarding the Borrower and each Guarantor that will allow us
to identify the Borrower and each Guarantor in accordance with the PATRIOT Act.
This notice is given in accordance with the requirements of the PATRIOT Act and
is effective as to each Lender.

 

13.Acceptance and Termination.

 

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter by returning to us
executed counterparts hereof not later than 11:59 p.m., New York City time, on
October 2, 2018. Lugard’s offer hereunder will expire automatically and without
further action or notice and without further obligation to you at such time in
the event that Lugard has not received such executed counterparts in accordance
with the immediately preceding sentence. This Commitment Letter will become a
binding commitment on Lugard only after it has been duly executed and delivered
by you in accordance with the first sentence of this Section 13. This Commitment
Letter will terminate automatically on the date of termination of the Merger
Agreement. Sections 3 (other than the penultimate sentence thereof), 6, 7, 8, 9,
10, 11 and this Section 13 shall survive the termination of this Commitment
Letter; provided, that the confidentiality, expense reimbursement and
indemnification provisions shall be superseded by the corresponding provisions
in the definitive documentation for the Landcadia Debt Facility and the
Landcadia Notes.

 

14.Trust Account Waiver.

 

 Lugard hereby acknowledges that Landcadia has established a segregated trust
account (the “Trust Account”) for the benefit of its public shareholders, which
holds proceeds of its initial public offering. For and in consideration of
Landcadia entering into discussions with Lugard regarding the Transactions, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Lugard, for itself and the affiliates it has the
authority to bind, hereby agrees it does not now and shall not at any time
hereafter have any right, title, interest or claim of any kind in or to any
assets in the Trust Account (or distributions therefrom to Landcadia’s public
shareholders), and hereby waives any claims it has or may have at any time
against or with respect to the Trust Account (or distributions therefrom to
Landcadia’s public shareholders) as a result of, or arising out of, any
discussions, contracts or agreements (including this Commitment Letter) between
Landcadia and Lugard and will not seek recourse against the Trust Account (or
distributions therefrom to Landcadia’s public shareholders) for any reason
whatsoever.

 

[Remainder of this page intentionally left blank]

 

 

 

 

Lugard is pleased to have been given the opportunity to assist you in connection
with the financing for the Acquisition. Please sign below to evidence your
agreement to the terms of this letter.

 



  Very truly yours,       Luxor Capital Group, LP       By:    /s/ Adam Miller
                          Name: Adam Miller   Title:  Chief Operating Officer  
        Acknowledged and agreed:       Landcadia Holdings, Inc.       By: /s/
Steven L. Scheinthal     Name:  Steven L. Scheinthal   Title:  Vice President,
General Counsel and Secretary           Landcadia Merger Sub, Inc.       By: /s/
Steven L. Scheinthal     Name:  Steven L. Scheinthal   Title:  Vice President
and Secretary

  

 

 

 

EXHIBIT A

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth elsewhere in the Commitment Letter.

 

Companies:

Landcadia Merger Sub, Inc., a Delaware corporation.

      Landcadia Holdings, Inc., a Delaware corporation.     Investment / Loan:

$85.0 million, consisting of:

     

(i)

the provision by Lugard to Surviving Sub of a senior secured first priority term
loan facility in an aggregate principal amount of $25.0 million, with warrants
to be issued by Landcadia to Lugard as described below, the closing of which
shall be subject to, and occur concurrently with, the closing of the Merger, and

       

(ii)

the purchase by Lugard from Landcadia of convertible-to-common equity promissory
notes of Landcadia in an aggregate principal amount of $60.0 million, the
closing of which shall be subject to, and occur concurrently with, the closing
of the Merger, all on the terms described below.      

Terms of Landcadia Debt Facility

  Borrower: Landcadia Merger Sub, Inc., as survivor of its merger with Waitr as
a result of the Merger (the “Surviving Sub”).     Current and Future Guarantors:
The direct parent of Surviving Sub (the “Parent”), which shall be (i) Landcadia,
or (ii) a wholly-owned direct subsidiary of Landcadia, and each subsidiary of
the Surviving Sub (“Guarantors”).     Maturity Date: The date that is four (4)
years after the Closing Date (as defined below).     Interest Rate:

7.0% per annum, paid quarterly, which may be paid on each payment date in cash
or as a payment-in-kind, at the election of the Surviving Sub. Amounts paid in
kind will be added to the principal amount of the Landcadia Debt Facility and
will thereafter bear interest at the rate set forth herein.

 

All rates shall be calculated on a 360-day basis.

    Amortization: None, bullet at maturity.     Mandatory Prepayments: Mandatory
prepayments (subject to customary exceptions and baskets) from equity issuances
and debt issuances (in each case other than in connection with the Merger),
asset sales, and insurance/condemnation proceeds.  The Landcadia Debt Facility
will become repayable in full in the event that either (i) the registration
statement for the resale of the Landcadia Notes and the shares of common stock
underlying the Warrants and Landcadia Notes has not been filed within 30 days
after the Closing Date, or (ii) such registration statement is not effective
within 180 days after the Closing Date.  Such repayment shall be made within
nine (9) months after the Landcadia Debt Facility becomes repayable in full.  

 



 

 



 



Prepayment Premium:

Upon the occurrence of (i) any voluntary prepayments and  mandatory prepayments
(whether before or after an event of default), (ii) any payment, repayment or
redemption of the obligations following acceleration thereof (whether before or
after the commencement of any bankruptcy event or following the occurrence of
any event of default), (iii) the satisfaction, release, payment, restructuring,
reorganization, replacement, reinstatement, defeasance or compromise of any of
the obligations in any bankruptcy, foreclosure (whether by power of judicial
proceeding or otherwise) or deed in lieu of foreclosure or the making of a
distribution of any kind in any insolvency proceeding in full or partial
satisfaction of the obligations, or (iv) the termination for any reason of the
definitive agreements documenting the issuance of the Landcadia Notes, a premium
in the amount set forth below shall be payable on the principal amount subject
to the foregoing clauses (i) through (iv), calculated when such amount is
payable (in the case of a mandatory prepayment) or paid (in the case of a
voluntary prepayment):    

Months from Closing Date   Premium 1 to 12   5% Thereafter   0%

 



Collateral:

 

First priority lien on (i) all tangible and intangible assets (including without
limitation, intellectual property) of the Parent, the Surviving Sub and each
Guarantor, and (ii) equity interests of the Surviving Sub and each of the
Guarantors (other than the Parent), subject only to customary permitted liens to
be agreed. Lugard will serve as collateral agent.     Use of Proceeds: As set
forth below under the heading General – Use of Proceeds.     Affirmative
Covenants: Customary and appropriate for similar transactions including without
limitation, delivery of financial statements, notices and other information,
maintenance of existence, payment of taxes and claims, maintenance of properties
and insurance, inspections, lender meetings, compliance with laws, and
compliance with contractual obligations.     Negative Covenants: Customary and
appropriate for similar transactions including without limitation, limitations
on indebtedness, liens, contingent obligations, negative pledges, restricted
payments, subsidiary distributions, investments and acquisitions, fundamental
changes (for the Parent and its subsidiaries), disposition of assets (including
the disposition or issuance of subsidiary equity interests), sale and lease-back
transactions, transactions with affiliates (other than repayment of advances
made by affiliates of Waitr under existing working capital lines of credit in
amounts disclosed to Lugard), conduct of business, changes to material
contracts, and deposit accounts and permitted activities of the Parent.  Lugard
shall have the right to amend or waive any negative covenant without the consent
of any other lender.     Financial Covenants: None.     Representations and
Warranties: Customary and appropriate for similar transactions.     Events of
Default: Customary and appropriate for similar transactions including without
limitation, a change of control of Landcadia and its subsidiaries.  Change of
control would be defined in a manner customary for similar transactions.    
Warrants: The lenders under the Landcadia Debt Facility will receive their pro
rata share of warrants to purchase that number of shares of Landcadia common
stock exercisable after the Merger such that they would receive an aggregate of
$5.0 million of common equity in Landcadia (the “Warrants”), on the following
terms and conditions:       · Four (4) year term;         · Exercise price of
$13.00/share;       · Subject to customary exceptions, the warrants will provide
for standard anti-dilution protection, including weighted average adjustments
for issuances of additional shares; and       · Registration rights (see “Other
Terms” below).

 

 

 

 

Terms of the Landcadia Notes   Issuer: Landcadia.     Landcadia Notes:
Convertible promissory notes of Landcadia in an aggregate principal amount of
$60.0 million (the “Aggregate Note Amount”).     Maturity Date: The date that is
four (4) years after the Closing Date.  Upon maturity, the Landcadia Notes (and
any accrued but unpaid interest) will be repaid in cash or converted to common
equity of Landcadia (conversion terms below), at the holder’s election.    
Interest Rate:

1.0% per annum, paid quarterly in cash.

 

All rates shall be calculated on a 360-day basis.

    Amortization: None, bullet at maturity.     Conversion: At any time at the
holder’s election, each Landcadia Note may be converted in whole or in part into
shares of common equity of Landcadia at a rate of $13/share (subject to a 9.9%
conversion cap).  The Landcadia Notes will be afforded customary anti-dilution
protection, and the Landcadia Notes (and the shares issuable upon their
conversion) will have the benefit of registration rights (see “Other Equity
Terms” below).     Prepayment: The Landcadia Notes are only prepayable by
Landcadia with the consent of the holders of at least a majority-in-interest of
the Landcadia Notes.     Collateral: Unsecured.     Use of Proceeds: As set
forth below under the heading General – Use of Proceeds.     Affirmative
Covenants: Same as under the Landcadia Debt Facility (see above).     Negative
Covenants: Customary and appropriate for similar transactions including without
limitation, minimum liquidity requirements, limitations on indebtedness, liens,
contingent obligations, negative pledges, restricted payments, subsidiary
distributions, investments and acquisitions, fundamental changes (for Landcadia
and its subsidiaries), disposition of assets (including the disposition or
issuance of subsidiary equity interests), sale and lease-back transactions,
transactions with affiliates, conduct of business, changes to material
contracts, and deposit accounts and permitted activities of Landcadia. Lugard
shall have the right to amend or waive any negative covenant without the consent
of any other lender.    

Financial Covenants:

None.

     





 

 

 

Representations and Warranties:

Customary and appropriate for similar transactions.     Events of Default:
Customary and appropriate for similar transactions including without limitation,
a change of control of Landcadia and its subsidiaries.  Change of control would
be defined in a manner customary for similar transactions.     Other Terms:
Customary for similar transactions, including but not limited to:  resale shelf
registration statement to be filed within 30 days after the Closing Date (which
shall also cover the resale of shares of Landcadia common stock underlying the
Warrants and the shares issuable upon the conversion of the Landcadia Notes, as
applicable); information rights; affirmative and negative covenants (with
respect to the Landcadia Notes); Lugard free transferability, subject to
applicable securities laws (and provided that the registrability does not result
in regulation under the Trust Indenture Act); all on terms satisfactory to
Landcadia and Lugard.     Board Matters:

Landcadia and Waitr will cause Landcadia’s proxy statement for the Acquisition
to include the election of two (2) directors nominated by Lugard to serve on
Landcadia’s Board of Directors (the “Lugard Nominees”), one of whom shall
initially be Jonathan Green, and the Lugard Nominees shall have the right to
serve on all committees of the Board of Directors unless Landcadia’s Board of
Directors determines in good faith that each such nominee does not satisfy the
independence and other requirements for service thereon pursuant to Nasdaq
rules. Lugard shall have nomination rights with respect to two (2) directors for
so long as Lugard satisfies a mutually-agreeable minimum ownership threshold
(which will, for the avoidance of doubt, give effect to the Landcadia Notes on
an as-converted basis).

 

Fertitta Entertainment, Inc. (“FEI”) will have the right to elect two (2)
directors to serve on Landcadia’s Board of Directors (the “FEI Nominees”), who
shall initially be Tilman Fertitta and Steven Scheinthal, and the FEI Nominees
shall have the right to serve on all committees of the Board of Directors unless
Landcadia’s Board of Directors determines in good faith that each such nominee
does not satisfy the independence and other requirements for service thereon
pursuant to Nasdaq rules, which rights will be subject to a mutually-agreeable
minimum ownership threshold.

 

Landcadia’s organizational documents will provide for indemnification of its
directors and officers to the maximum extent provided by law and Landcadia shall
obtain D&O insurance in amounts and on terms reasonably satisfactory to Lugard
and FEI consistent with similarly situated companies. Landcadia shall enter into
director indemnification agreements with the Lugard Nominees and the FEI
Nominees in the form used by Landcadia with its other directors. Landcadia shall
reimburse the Lugard Nominees and the FEI Nominees for all out-of-pocket
expenses incurred in connection with matters on behalf of Landcadia, subject to
Landcadia’s policies applicable to all directors.

 

At any time when a director or observer has been appointed by the holders, such
director or observer and the appointing holders will be subject to Landcadia’s
policies applicable to all directors and/or observers, including with regard to
insider trading and confidentiality.

 

In the event that Lugard elects not to appoint a director, it shall have the
right to appoint an observer to Landcadia’s Board of Directors, provided that at
any time thereafter when Lugard remains entitled to appoint a director it may
elect to appoint a director in lieu of having the right to an observer.

     



 

 

 

General

      Projected Closing Date: The date on which the Merger is consummated (the
“Closing Date”).     Use of Proceeds: The net proceeds of the Landcadia Debt
Facility and the Landcadia Notes will be used to satisfy certain conditions for
the closing of the Merger and thereafter to fund growth and for general
corporate purposes.     Closing Conditions:

Limited to the following:

       

·

The negotiation, execution and delivery of documentation governing the
Transactions (including the Landcadia Debt Facility, the Warrants, the Landcadia
Notes and the equity investment);        

·

Receipt of satisfactory lien searches, insurance endorsements, legal opinions,
corporate records, and documents from public officials and officers’
certificates in connection with the Transactions;        

·

All conditions to closing set forth in the Merger Agreement shall have been
satisfied other than the final vote of the shareholders of Landcadia and any
approvals required by Nasdaq;        

·

Since December 31, 2017, there have been no change, event, fact or condition,
individually or in the aggregate (a “Waitr Material Adverse Effect”), together
with all other changes, events, facts and conditions that have occurred prior to
the date of determination, any material adverse effect upon (a) the business,
results of operations, workforce, prospects, properties, assets, liabilities or
condition (financial or otherwise) of the Company, or (b) the ability of the
Company to consummate the transactions contemplated by the Merger Agreement or
to perform its obligations thereunder; provided, however, that the following
shall not be deemed either alone or in combination to constitute, and no adverse
change, event, fact or condition directly resulting from any of the following
shall be taken into account in determining whether any change, event, fact or
condition has had or would reasonably be expected to have a Waitr Material
Adverse Effect: (i) changes in general economic conditions, to the extent that
they do not have a materially disproportionate effect on the Company; (ii)
changes generally affecting the specific industry in which the Company operates,
to the extent that they do not have a materially disproportionate effect on the
Company relative to other industry participants; and (iii) any act of terrorism,
war, calamity or act of God, to the extent that such act does not have a
materially disproportionate effect on the Company;        

·

All documentation and information required to comply with applicable law
(including “know your customer,” anti-money laundering rules and regulation,
etc.) shall have been received;        

·

Since August 23, 2018, Landcadia shall not have issued any additional shares of
capital stock (including any warrants, options, or other instruments convertible
into shares of capital stock), including previously outstanding shares of common
stock that have been redeemed; provided that Landcadia may issue (or re-issue)
shares of capital stock solely to the extent required in order to fund the
Minimum Cash Consideration Amount (as defined in the Merger Agreement);      



 

 

 

 

·

The effectiveness of the Transactions shall be conditioned on there being no (i)
amendment or modification to, or waiver by any party under the Merger Agreement
that is materially adverse to Lugard without Lugard’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed);
provided that Lugard’s consent will be required for any amendment, modification
or waiver that would involve: (1) any negative impact on credit-worthiness; (2)
any impact on capital structure (including issuance of equity and equity-based
incentives), except for issuances by Watir of up to 150,000 shares of Waitr
common equity or equity-based incentives in connection with new hires; (3)
incurrence of any new debt or other liabilities outside the ordinary course of
business for Waitr; (4) any related-party transactions (covering new agreements
or modifications to existing agreements) by Landcadia or Waitr; (5) any changes
to senior management of Landcadia or Waitr; and (6) Any waiver involving
compliance with law, or (ii) breach, default or grounds for default under the
Merger Agreement;        

·

The exchange of fourteen million (14,000,000) private placement warrants held by
Fertitta Entertainment, Inc. and Jefferies Financial Group Inc. for 1,600,000
shares of Landcadia’s common stock; and        

·

The receipt of (i) $1,250,000 in cash and (ii) 75,000 shares of Landcadia’s
common stock by Fertitta Entertainment, Inc. in full satisfaction of its prior
$1,500,000 loan to Landcadia.     Definitive Documentation:

This Term Sheet is subject to the execution of definitive agreements.

 

The Transactions contemplated herein will be made pursuant to a securities
purchase agreement, loan agreement, promissory notes and other standard
documentation drafted by counsel to Lugard, containing customary representations
and warranties, affirmative and negative covenants consistent with this Term
Sheet. All such agreements will be entered into as of the Closing Date, with the
issuance of the Landcadia Notes to occur subject to, and concurrently with, the
Merger.

 

Following your acceptance of this Term Sheet, we would bring considerable
additional internal and external resources to bear in order to negotiate the
definitive documentation with you.

    Counsel to Lugard: Sidley Austin LLP

 



 

